           Case 1:18-cr-00809-RJS Document 46 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                     No. 18-cr-809 (RJS)
                                                                       ORDER
 JOHN LUKE SHANNON,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant’s June 9, 2020 letter motion requesting that the Court

modify Defendant’s sentence to time served and convert his unserved prison term to a term of

supervised release with home confinement, pursuant to 18 U.S.C. § 3582(c). IT IS HEREBY

ORDERED THAT the government shall file a responsive letter by Monday, June 15, 2020 setting

forth its position on Defendant’s motion.

SO ORDERED.

Dated:          June 10, 2020
                New York, New York
                                                      ____________________________________
                                                      ______ _________________
                                                                             ____________________
                                                                             __
                                                      RICHARD JJ. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
